Case 1:19-cv-11341-LAK Document 9-2 Filed 01/21/20 Page 1 of 2




           EXHIBIT 2
                                           Case 1:19-cv-11341-LAK Document 9-2 Filed 01/21/20 Page 2 of 2


Canopy Growth Securities Litigation                                                        Partial Disclosures:     7/3/2019
Loss Chart for Robert Pollock                                                                                     11/14/2019
Class Period Begins                    9/8/2017
Class Period Ends                    11/13/2019
90‐Day Lookback Ends:                 2/11/2020 Not Yet Expired
90‐Day Mean Trading Price:          19.73840898 (as of 1/20/2020)




Account No. 1:
                                     PURCHASES:                                                                        SALES:
                                                                                                                                                     GAIN or (LOSS):
         TRADE DATE:                QUANTITY:            PRICE:      (TOTAL COST):           TRADE DATE:          QUANTITY: PRICE: TOTAL PROCEEDS:
          1/28/2019                       2,000 $              50.70 $ (101,400.00)            4/8/2019               (2,000) $ 42.70 $    85,400.00 $   (16,000.00)
          1/28/2019                       8,000 $              50.70 $ (405,600.00)            7/5/2019               (8,000) $ 40.30 $   322,400.00 $   (83,200.00) Dura

Account No. 2:
                                     PURCHASES:                                                                        SALES:
                                                                                                                                                     GAIN or (LOSS):
         TRADE DATE:                QUANTITY:            PRICE:      (TOTAL COST):           TRADE DATE:          QUANTITY: PRICE: TOTAL PROCEEDS:
          1/23/2019                       6,000 $              43.10 $ (258,600.00)             HELD*                 (6,000) 19.7384 $   118,430.45 $ (140,169.55) Dura
          1/28/2019                       2,000 $              50.40 $ (100,800.00)             HELD*                 (2,000) 19.7384 $    39,476.82 $   (61,323.18) Dura

                                                                                                                                         TOTAL LOSSES:          $   (300,692.73)
                                                                                                                                         DURA LOSSES (1):       $   (284,692.73)

  HELD* = To estimate damages, shares retained at the end of the class period have been assigned a value equal to the "mean trading price" of
  that security during the 90‐day period beginning on the date on which the information correcting the misstatement or omission that is the basis for the
  action is disseminated to the market. See, generally, 15 U.S.C. 78u‐4(e).

  (1) = "Dura Losses" disregards any losses for which loss causation cannot be established (i.e. losses from intra‐class period sales made prior to any corrective disclosures
  matched to intra‐class period purchases, rendering those losses not attributable to the alleged fraud). See Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 125 S. Ct. 1627
  (2005).
